Sedgwick, J.
It is said in the opinion that the two officers of the board of public works who signed the notice for bids constituted a majority of the board. This was a mistake. The notice was signed by the president and secretary. The president is the principal member of the board, as is pointed out in the opinion, but the secretary is not a member of the board. The board consists of the city engineer, the comptroller, and the building inspector, and the secretary of the advisory board acts as secretary of this board also. The board of public works ivas required by ordinance to give this notice; the notice was duly given, and the bids for the construction of the improvement were received and the work done. This board had no discretion in the matter; it Avas required by ordinance to have this notice published, and the notice was published. We think that is' sufficient. At all events, the jurisdiction of the city council to levy the assessment complained of did not depend upon this notice. The jurisdictional notice was properly given. It is not complained that too much Avas paid for the work, or that there would have been more bidding if the board had spread upon its records a formal order directing the *93president and secretary to sign and publish this notice. If such a formal proceeding was necessary, the irregularity was not such as to render the whole proceeding of the council void and subject to collateral attack.
The motion for rehearing is
Overruled.